                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                              Criminal Action No.
                                                                  19-00010-05-CR-W-BP
NAYELI FUENTES-VERDUGO,

                        Defendant.
_____________________________________



                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: Conspiracy to distribute methamphetamine, Count One; possession with
intent to distribute methamphetamine, Count Twenty-Four; and distribution of methamphetamine,
Count Twenty-Five.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
      Government: Jeffrey McCarther, another attorney will also be at trial.
      Case Agent: ATF Special Agent Elizabeth Gentry
      Defense: Frederick Duchardt

OUTSTANDING MOTIONS: Motions related to the issuance of subpoenas, document numbers
154, 155 and 157.

TRIAL WITNESSES:
      Government: 5 with stipulations; 6 without stipulations
      Defendants: 6 witnesses, and possibly the defendant

TRIAL EXHIBITS
     Government: no more than 50 exhibits
     Defendant: 50-75 exhibits for defendant (it is possible that some of these are the same as
     the government’s exhibits.)
     Some of the exhibits will be hidden camera footage. The day of defendant’s arrest there is
     camera footage from seven different angles. Various portions of the camera footage will
     be marked as exhibits.

DEFENSES: general denial
POSSIBLE DISPOSITION:
          (X ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3-3 ½ days
      Government’s case including jury selection: 2 ½ -3 days
      Defense case: ½ day

STIPULATIONS: The parties are working on stipulations as to the quantity and quality of the
drugs.

UNUSUAL QUESTIONS OF LAW: None other than the issues that have been raised pretrial.

FILING DEADLINES:

       Witness and Exhibit Lists
       Government: On or before Monday March 2, 2020
       Defense: On or before Monday March 2, 2020
       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: By noon, Wednesday March 11, 2020
       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None planned

TRIAL SETTING: Criminal jury trial docket commencing March 16, 2020
     Please note:.Government counsel requests the first week of the docket as he has another
     case set the week of March 23, 2020.

       IT IS SO ORDERED.


                                                             /s/ Sarah W. Hays
                                                            SARAH W. HAYS
                                                            United States Magistrate Judge

Kansas City, Missouri
February 20, 2020




                                                2
